Citation Nr: 1519747	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right ankle osteochondritis dissecans.

2.  Entitlement to a disability rating in excess of 20 percent for left ankle osteochondritis dissecans.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In April 2013 and March 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issues of entitlement to service connection for right knee and bilateral thigh disorders were remanded in April 2013 and March 2014 along with the claim currently on appeal.  Following development conducted pursuant to the Board's remands, the Agency of Original Jurisdiction (AOJ) granted service connection for those disorders in an October 2014 rating decision.  As such is a complete grant of the benefits sought on appeal, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of 1) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder; 2) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder; 3) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder; 4) entitlement to service connection for a heart disorder; 5) entitlement to service connection for a vision disorder; 6) entitlement to a disability rating in excess of 10 percent for pes planus; and 7) entitlement to a disability rating in excess of 10 percent for a lumbar strain with degenerative joint and disc disease have been raised by the record in an October 2013 statement and noted in an October 2014 VA list of "Inferred Issue/Non-AMC Issues," but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's right ankle osteochondritis dissecans is characterized by marked limitation of motion of the ankle; the disability is not manifested by ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

2.  The Veteran's left ankle osteochondritis dissecans is characterized by marked limitation of motion of the ankle; the disability is not manifested by ankylosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for right ankle osteochondritis dissecans have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).

2.  The criteria for a disability rating in excess of 20 percent for left ankle osteochondritis dissecans have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the September 2008 letter that was provided before the January 2009 initial adjudication of the increased rating claims.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA and private outpatient treatment.  He was also afforded four VA examinations, in October 2008, April 2012, August 2013, and June 2014, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his right or left ankle disabilities have worsened since the date of the most recent examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

This claim was remanded by the Board for additional development in April 2013 and March 2014.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and lay statements.  Additionally, VA provided the Veteran with new examinations in August 2013 and June 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned VLJ in January 2013.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran contends in his July 2008 claim that his right and left ankle disabilities are more disabling than his current 20 percent evaluation reflects.

In August 2012 and November 2012, and again at his January 2013 hearing, the Veteran asserted that VA had previously agreed to increase his ankle disability ratings to 30 percent.  See transcript, pp. 7-8.  As the Board finds no evidence of such an agreement, and no support in the record for such an increase, the Board affords those statements no probative weight.

Also at his January 2013 hearing, the Veteran asserted that VA did not consider his limitation of motion, including pain and dorsiflexion, when determining his disability rating.  Id.  However, because the Veteran's ankles have been rated based on 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankles throughout the appeal, the Board finds the Veteran's argument that VA failed to consider the range of motion of his ankles to be without merit.  Moreover, throughout the appeal the Veteran's ankles have each been rated at 20 percent for marked limitation of motion, which constitutes the highest possible schedular rating for limitation of motion of the ankles.  

Higher or additional ratings are not warranted for the Veteran's ankles because he has no ankylosis of the ankle, no malunion of the os calcis or astragalus, and no astragalectomy, as determined by the August 2013 and June 2014 VA examiners.  No findings to the contrary are of record.  Therefore, a disability rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.

Additional ratings are not warranted for the Veteran's right ankle surgical scars.  Because the Veteran filed his claim for an increased rating in July 2008, the pre-October 23, 2008 rating criteria for scars are for application.  38 C.F.R. § 4.118 (2008, 2014).  No findings of any left ankle scars are of record.

Under those rating criteria, scars other than of the head, face, or neck that are deep (i.e., associated with underlying soft tissue damage) or that cause limited motion are rated 10 percent if their area(s) exceed 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars other than of the head, face, or neck that are superficial (i.e., not associated with underlying soft tissue damage), do not cause limited motion, and have area(s) of 144 sq. in. (929 sq. cm.) or greater are rated 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Scars other than of the head, face, or neck that are superficial and unstable (i.e., having frequent loss of covering of skin over the scar) are rated 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Scars that are superficial and painful on examination are rated 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Here, the October 2008 VA examiner found that the Veteran's right ankle scars were level and had had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  Similarly, the June 2014 VA examiner found that the Veteran's right ankle scars are not painful and/or unstable, and the total area of all related scars is not greater than 39 sq. cm.  Finally, although the Veteran told the April 2012 VA examiner that all three scars feel numb and one feels itchy, the examiner expressly stated that those were the Veteran's reports, and the Board finds they therefore do not constitute the examiner's determinations on examination.  Thus, separate ratings for the Veteran's right ankle scars are not warranted, the benefit of the doubt doctrine does not apply, and the claim is denied.

Analysis: Extraschedular and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's disabilities, such as limited motion of his ankles.  Further, no other disabilities for which service connection is in effect are before the Board and neither he nor his representative has sought collective extraschedular consideration.  The rating criteria are therefore adequate to evaluate his disabilities, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran testified at his January 2013 hearing that he is employed on a full-time basis, he reported at his June 2014 VA examination that he is working at a job that is mostly sedentary, and neither he nor his representative has asserted that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Thus, TDIU is not warranted by the record.


ORDER

A disability rating in excess of 20 percent for right ankle osteochondritis dissecans is denied.

A disability rating in excess of 20 percent for left ankle osteochondritis dissecans is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


